Title: To Thomas Jefferson from Albert Gallatin, 2 November 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Nov. 2. 1808
                  
                  I came late in the office, & having only verbal alterations to propose of no importance, do not wish to detain the message from the other gentlemen.
                  The only observations that have occurred are that the argument derived from the nature of the answer of Mr Canning, being more controvertible than the general ground assumed yet in support of the fairness of our proposition seems to weaken this. We might say—Not only it is controverted that France was the aggressor: not only we deny the doctrine of retaliation, particularly to the extent it has been carried: but even granting all that, our proposition met every objection &c.
                  The climax as the message stands does not seem quite right; nor the statement of the pretensions of Great Britain as contained in Canning’s answer as forcible as what precedes. Is it necessary to state that at all? & might not all that follows the words “the arrangement has nevertheless been explicitly rejected” be omitted. The fact is that I do not recollect enough of the argumentative part of Canning’s answer to propose any alteration. But I wish you would read over the paragraph to which I allude. 
                  Respectfully Your obet. Servt.
                  
                     Albert Gallatin 
                     
                  
                  
                     I return the financial paragraph with the blanks filled.
                  
               